IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DONTE HARPER,                          : No. 360 EAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (UPS),                           :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 20th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.